Title: From George Washington to Thomas Jefferson, 31 December 1792
From: Washington, George
To: Jefferson, Thomas


Private 
Dear Sir[Philadelphia] Decr 31st 1792    
I do not recollect perfectly what your sentiments were respecting the application of Mr De la Forest—and being to give an answer to the Secretary of the Treasury on this occasion I should be glad to receive them previously thereto.
The difficulty of the case you well know arises from the unauthorised request, and the hazard of advancing monies without it. I am Yours sincerely

Go: Washington

